DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kirk (US Publication 2014/0121647 A1).
Regarding claim 1, Kirk discloses a dual-chamber syringe (10), comprising: 
an end wall (16/25); 
a primary plunger (48) comprising a primary stopper (60), the primary stopper forming a primary chamber (47) with the end wall (Fig. 2A); 
a secondary plunger (18) in mechanical association with the primary plunger (Fig. 2A), the secondary plunger comprising a secondary stopper (52), the secondary stopper forming a secondary chamber (46) with the primary stopper (Fig. 2A); 
a primary nozzle (24) extending from the end wall (Fig. 2A), the primary nozzle in fluid communication with the primary chamber (Fig. 2A); and 
a secondary nozzle (22) extending from the end wall (Fig. 2A), the secondary nozzle in fluid communication with the secondary chamber (Fig. 2A).  	
Regarding claim 2, Kirk discloses the dual-chamber syringe of Claim 1, wherein the secondary nozzle extends centrally from the end wall (Fig. 2A).  
Regarding claim 3, Kirk discloses the dual-chamber syringe of Claim 2, wherein the primary nozzle is radially offset from the secondary nozzle (Fig. 2A).  
Regarding claim 4, Kirk discloses the dual-chamber syringe of Claim 1, wherein the primary nozzle and the secondary nozzle are asymmetric (Fig. 2A).  
Regarding claim 5, Kirk discloses the dual-chamber syringe of Claim 1, further comprising a nozzle guide (142/158) extending from the end wall and surrounding the primary nozzle and the secondary nozzle (Fig. 10A).  
Regarding claim 6, Kirk discloses the dual-chamber syringe of Claim 1, wherein the primary plunger is lockable to the secondary plunger (Figs. 10A-10C, Paragraph [0052]).  
Regarding claim 7, Kirk discloses the dual-chamber syringe of Claim 1, wherein the end wall comprises a channel (Interior of 16/25).  
Regarding claim 9, Kirk discloses the dual-chamber syringe of Claim 1, wherein the secondary nozzle is in fluid communication with the secondary chamber via an internal tube (62) extending from the end wall (Fig. 2A).  
Regarding claim 10, Kirk discloses the dual-chamber syringe of Claim 9, wherein the internal tube is received by a primary inner cavity (Inner cavity of 48) of the primary plunger (Fig. 2A).  
Allowable Subject Matter
Claims 11-20 are allowed.
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 8 contains allowable subject matter because the closest prior art of record US Publication 2014/0121647 A1 to Kirk cannot be modified to incorporate “wherein the secondary chamber is in fluid 
Regarding claim 11, the closest prior art of record is US Publication 2011/0009837 A1 to Schreiner. In particular, Schreiner discloses a multi-lumen intravenous (IV) set, comprising: a primary lumen, a secondary lumen; and a valve, the valve comprising a cracking pressure, wherein the valve is configured to prevent fluid flow when pressure against the valve is less than the cracking pressure, and wherein the valve is configured to allow fluid flow when pressure against the valve is greater than the cracking pressure. However, Schreiner fails to teach, disclose or render obvious “an adapter comprising a primary duct and a secondary duct” and “a valve housing comprising a housing port and a housing passage”, in addition to other limitations.
Regarding claim 18, the closest prior art of record is US Publication 2014/0121647 A1 to Kirk. In particular, Kirk discloses a fluid delivery system, comprising: a dual-chamber syringe comprising, an end wall; a primary plunger comprising a primary stopper, the primary stopper forming a primary chamber with the end wall; a secondary plunger in mechanical association with the primary plunger, the secondary plunger comprising a secondary stopper, the secondary stopper forming a secondary chamber with the primary stopper; a primary nozzle extending from the end wall, the primary nozzle in fluid communication with the primary chamber; a secondary nozzle extending from the end wall, the secondary nozzle in fluid communication with the secondary chamber; and a multi-lumen intravenous set comprising, an adapter comprising a primary port and a secondary port, the primary port fluidly coupled to the primary nozzle and the secondary port fluidly coupled to the secondary nozzle. However, Kirk fails to teach, disclose or render obvious “a valve housing comprising a housing port and a housing passage; a primary lumen in fluid communication with a primary duct disposed in the adapter and in fluid communication with the housing port; a secondary lumen in fluid communication with a secondary duct disposed in the adapter and in fluid communication with the housing port; and a valve disposed in the valve housing, the valve comprising a cracking pressure, wherein the valve is configured to prevent fluid flow from the housing port to the housing passage when pressure against the valve is less than the cracking pressure, and wherein the valve is configured -22-122295-6632PATENT to allow fluid flow from the housing port to the housing passage when pressure against the valve is greater than the cracking pressure” in addition to other limitations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG-VAN N TRINH whose telephone number is (571)272-8039. The examiner can normally be reached Monday-Friday 9:15-5:45 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG-VAN N TRINH/Examiner, Art Unit 3783                                                                                                                                                                                                        
/BRANDY S LEE/Primary Examiner, Art Unit 3783